273 S.E.2d 454 (1980)
301 N.C. 527
QUAIL HOLLOW EAST CONDOMINIUM ASSOCIATION, Plaintiff,
v.
DONALD J. SCHOLZ COMPANY and Harold Cooler, Defendants.
Harold COOLER, Third Party Plaintiff,
v.
INDOOR COMFORT OF RALEIGH, INC., a corporation, and Holland Construction Company, Inc., a corporation, Third Parry Defendants.
Harold COOLER, Third Party Plaintiff,
v.
REA BROTHERS, INC. Additional Third Party Defendant.
Supreme Court of North Carolina.
December 2, 1980.
Jones, Hewson & Woolard, Charlotte, for Harold Cooler.
Weinstein, Sturges, Odom, Bigger, Jonas & Campbell, Charlotte, for plaintiff.
Johnson, Gamble & Shearon, Raleigh, for third-party defendant, Indoor Comfort of Raleigh, Inc.
Bradley, Guthery, Turner & Curry, Charlotte, for third-party defendant, Holland Construction Company, Inc.
Warren, Dunkle & McKaig, Charlotte, for third-party defendant, Rea Brothers, Inc.
Petition by Harold Cooler, for discretionary review under G.S. § 7A-31, 47 N.C.App. 518, 268 S.E.2d 12. Denied.